COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


MICHEAL R. LANE, SR.
                                                                MEMORANDUM OPINION *
v.     Record No. 1809-07-2                                          PER CURIAM
                                                                   JANUARY 15, 2008
VIRGINIA EMPLOYMENT COMMISSION AND
 VAN GO, INC. OF RICHMOND CORPORATION


                  FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                               Melvin R. Hughes, Jr., Judge

                 (Martin Wegbreit; Central Virginia Legal Aid Society, on briefs), for
                 appellant.

                 (Robert F. McDonnell, Attorney General; Elizabeth B. Peay,
                 Assistant Attorney General; Thomas W. Nesbitt, Assistant Attorney
                 General, on brief), for appellee Virginia Employment Commission.

                 No brief for appellee Van Go, Inc. of Richmond Corporation.


       Micheal R. Lane, Sr. appeals a decision of the circuit court denying his claim for

unemployment benefits. The circuit court affirmed the ruling of the Virginia Employment

Commission finding that Lane was terminated from his employment with Van Go, Inc. of

Richmond Corporation due to work-related misconduct under Code § 60.2-618(2). We have

reviewed the record and the circuit court’s June 1, 2007 opinion letter and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the circuit court in its June 1,

2007 opinion letter and its July 10, 2007 final order. See Lane v. Virginia Employment

Comm’n, Case No. 760CL06006617-00-01 (June 1, 2007 and July 10, 2007). We dispense with




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code

§ 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-